Chief Judge Lippman
(dissenting in part). I agree with, and join, that part of the majority opinion declining to import into New York’s enterprise corruption statute (Penal Law § 460.20) a requirement that a qualifying “criminal enterprise” (see Penal Law § 460.10 [3]) be existentially independent of any particular roster of participants. While a “criminal enterprise” must possess “a continuity of existence . . . beyond the scope of indi*725vidual criminal incidents” (id.), the statute contains no requirement that an enterprise possess longevity exceeding that of any of its operatives. If a structured criminal entity, as constituted, is designed to continue to engage in orchestrated criminal conduct over a sustained period, and not just to commit one or a few discrete crimes, it falls within the statute’s description and, indeed, its intendment. Manifestly, an enterprise crucially dependent on the uncommon abilities of certain participants is not by reason of that dependency lacking in the criminal capacity that the statute targets.
This said, I part company with the majority over the dispositional consequence to be ascribed to the trial court’s plainly erroneous accomplice liability charge.
In initially charging the jury as to accomplice liability — a crucially important concept where, as here, the prosecution sought convictions for enterprise corruption by alleging numerous pattern criminal acts (see Penal Law § 460.20 [1] [a]) performed by appellants as accomplices — the court, although presented by appellant Keschner with a request to charge that the “[defendant must have] commanded or intentionally aided in the commission of the crime, and that he did so with the state of mind required for [the] commission of the crime,”1 elected to deliver a charge of her own formulation, which deviated from the standard PJI charge. In the course of that charge, the court, although initially correctly stating the requisites for accomplice liability, added:
“A defendant cannot be 90 percent guilty or 10 percent guilty, he is either guilty because he had knowledge of the crime, intended [the crime to] be committed, and did something to intentionally direct or assist in its commission, or he is not guilty because he had no knowledge of the crime, had no intent to commit it, and did not intentionally engage in any conduct to direct or assist in it” (emphases added).
The latter, italicized language was obviously in error and in fact contradicted the initial correct statement of what must be *726proved to convict on an accomplice liability theory. Indeed, the latter language effectively shifted the burden to the defense to prove innocence, and to do so by negating each condition of accomplice liability.
Notwithstanding the seriousness of this compound error, no contemporaneous objection was made by either defendant. The jury, however, understandably confused by the inconsistent instructions it had been given, sent out a note asking the court to “explain accomplice culpability.” Appellant Keschner’s attorney thereafter submitted a written request to charge stressing the need for proof establishing beyond a reasonable doubt both that his client shared the clinic’s (i.e., Vinarsky’s) criminal intent and that he, with that purpose, aided in the commission of the charged crime. In advocating for the proposed charge, counsel drew the court’s attention to the basic problem with the accomplice liability charge the court had given and now proposed to repeat:
“What I would like to indicate, Your Honor, in your accomplice liability charge, it sets forth that putting the burden — taking the burden away from the prosecutor in proving accomplice liability beyond a reasonable doubt in each element and places the burden squarely upon the defendant. And still respectfully indicates that the charge that you do propose, or which you already gave in regards to accomplice liability, it is not — it unduly burdens the defendant.”
Defendant Goldman’s counsel joined in this protest.
Although noting defendants’ exceptions, the court elected to reinstruct the jury by repeating her flawed original charge, with additional language reiterating that a defendant could be liable as an accomplice if he knew of the crime, intended for it to be committed or intentionally assisted in its commission. The supplemental accomplice liability charge concluded:
“I remind you that [the] degree to which a defendant participates as an accomplice does not determine his guilt, for the law does not apportion . . . guilt. A defendant cannot be 90 or 10 percent guilty. He is either guilty because he had knowledge of a crime, intended that it be committed, and did something to intentionally direct or assist in its commission. Or, he is not guilty, because he had no *727knowledge of the crime, had no intent to commit it and did not intentionally engage in any conduct or act to direct or assist in it.
“I remind you that merely being present at the scene of a crime or associating with others who commit a crime is not enough to be convicted as an accomplice.
“Again, to be guilty as an accomplice, it must have been proved that the defendant knew of the crime, intended for it to be committed or intentionally engaged in some act or conduct to assist in it” (emphases added).
Perhaps because defendants had just objected to the charge as burden shifting, they did not specifically protest the court’s use of “because,” “and” and “or.” Those expressions were, after all, merely the all too obvious linguistic means to the end — i.e., burden shifting — about which they had moments before complained. Nonetheless, after the court concluded her supplemental charge, in the course of which she addressed an unrelated matter, counsel for defendant Keschner joined by counsel for defendant Goldman attempted to renew and elaborate upon defendants’ objections to the court’s accessorial liability charge but were cut off by the court, evidently under the impression that the argument she was about to hear had been previously made.
Preliminarily, although the majority is noncommittal about whether the errors in the accomplice liability charges were, if preserved as matters of law, reversible, it is, I believe, plain that they were. Where an erroneous charge allows a general verdict of guilt upon alternative theories, respectively correct and incorrect, and the jury, in finding guilt, cannot be presumed to have done so — much less to have done so unanimously— under the legally correct theory, there must be a reversal (People v Martinez, 83 NY2d 26 [1993]; accord People v Kims, 24 NY3d 422, 438 [2014]). We have held harmless error analysis inapplicable in this set of circumstances because the problem posed is not how trial errors may or may not have influenced the verdict — a matter about which an appellate court may make an educated judgment based on the entire trial record — but the impenetrable one of whether the jury unanimously convicted upon a valid legal theory when it was given the option of convicting on an invalid theory and could not be presumed to have had the “wit and ability” to adopt the *728right theory and reject the wrong one (see Martinez, 83 NY2d at 36, quoting People v Kelly, 302 NY 512, 517 [1951]).
Certainly, there are cases in which the charge as a whole affords the necessary assurance that the jury, although passingly misinstructed, has not been left with the kind of choice casting unresolvable doubt upon the validity of any consequent verdict of guilt. Charging errors, we have held, are not dispositionally consequential where they are neutralized by the balance of the jury instruction (see People v Medina, 18 NY3d 98, 104 [2011]), and here, the trial court did on several occasions correctly recite to the jury what would have to be proved to convict defendants as accomplices. The present record, however, does not permit the conclusion that the correct portions of the court’s accomplice liability charge were curative. Although the People assert that “the jury was well aware” of what accomplice liability entailed, the jury’s request for reinstruction on that subject unmistakably signaled its abiding need for a coherent explanation of that pivotal principle — an explanation that the crucial supplemental charge (see People v Ciaccio, 47 NY2d 431, 436 [1979]) very plainly failed to provide. Indeed, the supplemental charge, not only emphatically repeated, but in its final paragraph added to the original error by purporting to reinstruct that appellants could be convicted as accomplices if they either knew of the crime, intended that it be committed “or” intentionally acted to aid in the commission of the charged offenses. The jury could have been no better informed after the supplemental accomplice liability charge than it had been before. The charge, as a whole, left the jury with a dizzying array of theories upon which to convict, only one of which was lawful. In addition to the correct theory — i.e., proof beyond a reasonable doubt that appellants intentionally aided in the commission of the charged crimes with the mental culpability required for their commission (Penal Law § 20.00) — the jury was variously and erroneously instructed that it could convict appellants as accomplices if appellants knew about the underlying crimes, or if they intended for the crimes to be committed, or if they intentionally acted to assist in the crimes’ commission. What is more, the jury was relatedly instructed that they could not acquit unless each element of accomplice liability was negated, presumably by appellants. Given the veritable smorgasbord of mostly unlawful conviction options made available to the jury by the court — options that the majority acknowledges “may ‘have been perplexing and confusing to an *729attentive juror’ ” (majority op at 724, quoting People v Kelly, 302 NY at 517), it is impossible to know whether the verdict was unanimously premised on a lawful theory. This is precisely the situation in which Martinez requires reversal.
Of course, even error of this basic sort must be preserved to be reviewable in this Court as a question of law. The majority says that the error was not preserved. I respectfully disagree.
CPL 470.05 (2) provides in relevant part that a question of law is presented where there was a protest to the ruling or instruction challenged on appeal sufficient to afford the trial court “an opportunity of effectively changing the same,” and that
“a party who without success has either expressly or impliedly sought or requested a particular ruling or instruction, is deemed to have thereby protested the court’s ultimate disposition of the matter or failure to rule or instruct accordingly sufficiently to raise a question of law with respect to such disposition or failure regardless of whether any actual protest thereto was registered” (emphasis added).
Appellants, it is true, did not object to the trial court’s original accomplice liability charge, but prior to the supplemental charge, Keschner’s counsel submitted a proposed alternative charge closely tracking Penal Law § 20.00 and thus accurately setting forth the requisites of criminal liability on an accomplice theory. He also lodged a formal objection to the charge the court had initially given, and to which she adhered in her supplemental instruction.
Although observing that the court’s supplemental instruction “contains a flaw that is obvious when one reads the transcript” (majority op at 722), the majority holds that appellants’ objection, even in conjunction with Keschner’s request to charge (but see CPL 470.05; People v Leisner, 73 NY2d 140, 147 [1989]; People v Le Mieux, 51 NY2d 981, 982 [1980]), lacked the specificity necessary to preserve the errors in the supplemental charge for appellate review; appellants’ counsel are faulted for failing to explain to the court how its use of “and” and “or” resulted in an erroneous recital of the governing legal principles. But, as the majority itself acknowledges that mechanism was self-evident from a scan of the page off of which the trial court evidently reread its prepared instruction. Undoubtedly, the court would have corrected the charge had its usage *730errors been exactly specified. But the relevant question is not what form of words would certainly have prompted the correction, but whether the protest made — including an express request to charge which would, if granted, have cured the defect — was equal to the statutorily identified purpose of affording the court “an opportunity of effectively changing” the flawed instruction.
Appellants’ protest correctly identified the basic problem with the proposed charge: in its several obviously objectionable parts it appeared to relieve the prosecution of its burden to prove some or all of the elements of accomplice liability and, concomitantly, to saddle appellants with the task of proving that they did not act as accessories. A more detailed objection focusing on the precise grammatical means by which the identified error was committed should not have been necessary to direct the court’s eye to the relatively brief accessory liability charge on the page before her and its “flaw that is obvious when one reads the transcript” (majority op at 722). It is, I believe, patent that appellants’ protest afforded the court the statutorily required opportunity to correct the charge and that appellants’ present claims of error respecting that charge are therefore preserved for our review.
Concluding, as I do, that appellants’ counsel did what was necessary to preserve for appellate scrutiny the legality of the trial court’s accomplice liability instructions, I see no need to reach, and in any event no satisfactory ground for, a claim of ineffective assistance.21 would note, however, that a failure by counsel effectively to protest reversible charging errors as flagrant and potentially prejudicial as those contained in the instructions here at issue does not seem susceptible of description as comporting with “an objective standard of reasonableness” (see Strickland v Washington, 466 US 668, 688-694 [1984]) and, in my view, would be sufficient to taint the overall representational effort. This entire prosecution, including most notably the top counts alleging enterprise corruption, turned *731on whether appellants could be held criminally accountable as accomplices. If counsel had failed effectively to object to a jury instruction relieving and shifting the prosecution’s burden to prove that appellants were accomplices within the definition of Penal Law § 20.00, I should think it plain that that failure alone would support a claim for constitutionally ineffective assistance (see e.g. Cox v Donnelly, 387 F3d 193 [2004] [failure to object to jury charge relieving the state of its burden to prove intent constitutes ineffective assistance]). The majority’s view to the contrary is difficult to square with any reasonable understanding of the utility of defense counsel at a criminal trial.
Accordingly, I would reverse the order of the Appellate Division, and direct a new trial.
Judges Read, Pigott, Rivera and Stein concur; Chief Judge Lippman dissents in an opinion; Judge Abdus-Salaam: taking no part.
In each case: Order affirmed.

. The proposed charge essentially tracked the Penal Law § 20.00 definition of accessorial liability: “When one person engages in conduct which constitutes an offense, another person is criminally liable for such conduct when, acting with the mental culpability required for the commission thereof, he solicits, requests, commands, importunes, or intentionally aids such person to engage in such conduct.”


. It is true, as the majority points out, that Keschner’s appellate counsel has conceded that his trial counsel did not preserve the legality of the charge for appellate review, but the fairly transparent reason for that concession, which of course is not binding on the Court, is that the viability of an ineffective assistance claim such as the one Keschner now makes turns on whether his trial counsel did in fact fail to make an appropriately focused protest to the erroneous charge. Any argument that counsel did preserve the error for appellate review would seriously undercut the claim of ineffectiveness appellate counsel has elected to pursue.